Spofford, J.,
(with whom concurred Lea, J.,) dissenting. It appears to me, that the mode of contribution to debts, privileged generall/y upon movables and immovables, has been judicially determined in the cases of Janin v. His Creditors, 10 L. 554 and Cazeau v. His Creditors, 6 Rob. 268, in both of which cases the court must have had in view Articles 3236 and 3237 of our present Code.
The decision was, that the immovables, not the mortgage creditors, owed the contribution, and that the privileged debt aforesaid, must be borne by the immovables pro rata, according to'the price which they produced respectively.
Nor does this interpretation seem to me to 'be opposed to the fair meaning of Articles 3236 and 3237.
The reference to different mortgages, according to their date, must be taken to refer to different mortgages upon the same thing.
Conventional mortgages, in due form, upon different things, are of equal dignity irrespective of their dates.
*486The argument, that the eldest mortgagee of a single immovable, looks to the fact, that the mortgagor has at the time other unincumbered immovables to respond first to the privileged claims in question in case of insolvency, would seem to imply that the mortgagor was bound not to alienate his other immov-ables, or, if alienated, that they would still be liable to contribute, when the opposite is the fact.
Until death or a declared insolvenc)'', the privileged claims under consideration do not spring into existence. When they arise, I think they attach indifferently to all the immovables surrendered, and thus each must pay its quota. When there are two or more creditors, with mortgage upon the same thing, their rank is fixed by the Code.
On this point, I dissent from the opinion just pronounced.